708 N.W.2d 393 (2006)
COUNTY ROAD ASSOCIATION OF MICHIGAN and Chippewa County Road Commission, Plaintiffs-Appellants, and
Michigan Public Transit Association, Ann Arbor Transportation Authority, Capital Area Transportation Authority, and Suburban Mobility Authority for Regional Transportation, Intervening Plaintiffs-Appellees,
v.
GOVERNOR OF MICHIGAN, Director of the Department of Transportation, Department of Transportation, Director of the Department of Management and Budget, Department of Management and Budget, State Budget Director, State Treasurer, Department of Treasury, Secretary of State, and State of Michigan, Defendants-Appellees.
Docket No. 125910, COA No. 245931.
Supreme Court of Michigan.
January 30, 2006.
By order of September 30, 2004, the application for leave to appeal the January 13, 2004 judgment of the Court of Appeals was held in abeyance pending the decision in County Rd Ass'n of Michigan v. Governor (Docket No. 125665), 471 Mich. 887, 687 N.W.2d 294. On order of the Court, the opinion having been issued on November 8, 2005, 474 Mich. 11, 705 N.W.2d 680 (2005), the application for leave to appeal is again considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.